—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered February 23, 1993, convicting defendant, upon his guilty plea, of robbery in the second degree and sentencing him, as a persistent violent felony offender, to a term of 8 years to life, to run consecutively with a prior sentence of imprisonment of from 16 years to life, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea in light of unsubstantiated allegations that the defendant was under the influence of drugs at the time of the plea, and therefore did not enter his guilty plea knowingly and voluntarily. Furthermore, defendant’s claim of ineffective assistance of counsel is unfounded (see, People v Ellis, 81 NY2d 854; People v Thomas, 200 AD2d 413, lv denied 83 NY2d 915). Concur—Sullivan, J. P., Carro, Rosenberger, Williams and Tom, JJ.